DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/14/20, as to the reference “WU”, lined through on the IDS, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15:(i) in each of these claims, “said allocating” is indefinite because it is unclear which one of the at least three steps of “allocating” recited in the respective parent independent claim, such “said allocating” is referring to.  

Response to Arguments
Please see updated Section 112 indefiniteness rejection(s) above.
Applicant's arguments have been fully considered but they are not persuasive. In particular, Applicant states that the rejection had not specified which portions of the cited art Choudhury were in fact applied to reject certain highlighted limitations.  With all due respect, this is not an accurate characterization of the rejection, which had in fact specified in the same paragraph/discussion which portions of Choudhury disclosed and/or taught “first set of RUs” and “second set of RUs”.  It is believed that a PHOSITA would be able to comprehend that discussion as being sufficient to account for the highlighted limitations, especially the limitations featuring “first/second set of RUs”.  
Applicant further alleges that Choudhury “fails to mention OFDMA transmission whatsoever”.  This is not true.  As further discussed below, Choudhury, in paragraph 31, does disclose OFDM(A) communications.  
Applicant further refers to the rejection of Claim 11, although it is unclear how this reference to claim 11 is relevant to either Applicant’s arguments concerning the highlighted limitations or the arguments concerning OFDMA.  In any event, the examiner believes that the remarks above would be sufficient to address these two arguments.
Please see rejections below for details.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2010/0067427 A1 to Choudhury.
As to claim 24, Choudhury discloses 
A method of wireless communication, said method comprising: at a wireless communication device, assigning a plurality of non-access-point (non-AP) stations (STAs) into a set of groups, wherein: an AP is configured to serve said plurality of non-AP STAs through a coordinated transmission network comprising a first coordinated device and a second coordinated device (see, e.g., Figs. 4, 5, 7, 8 and 10 and paragraphs 61-68, disclosing a wireless system comprising a BS, relay nodes and UEs, teaching “AP”, “first/second coordinated devices” and “non-AP STAs”) ; 
said first coordinated device and said second coordinated device have an overlapping coverage area with respect to a transmit power control transmission (see, e.g., Figs. 4, 5, 7, 8 and 10 and paragraphs 61-68, disclosing a wireless system comprising a BS, relay nodes and UEs, teaching “AP”, “first/second coordinated devices” and “non-AP STAs”; where Fig. 10 discloses that the relay nodes A and B have overlapping beams/coverage-areas; Figs. 12 and paragraphs 69-71 further discloses 
said set of groups comprises: an overlapping group located within said overlapping coverage area; and a first non-overlapping group located outside said overlapping coverage area (Fig. 10, UE 1004a/d, disclosing first non-overlapping group; UE 1004b/c, disclosing overlapping group); 
adjusting a transmit power used in at least one of: a first OFDMA transmission operation between said first coordinated device and a first set of non-AP STAs in said first non-overlapping group; and a second OFDMA transmission operation between said second coordinated device and a second set of non-AP STAs in said overlapping group (Figs. 12 and paragraphs 69-71 further discloses that the overlapping coverage may be handled by a beamforming schedule, which is a technical embodiment of a transmit power control transmission in that it regulates the transmit power of the beams, teaching adjusting transmit power for “a second OFDMA transmission operation”, and that the power may be adjusted as needed depending on “the distance between the relay node and a UE, the distance between the relay node and the other relay nodes”, teaching for “a first OFDMA transmission operation”; please note that paragraph 31 discloses and teaches OFDM/OFDMA communications and transmissions and thus, in view of the disclosure, teaches that the cited teachings applied herein are applicable to OFDMA wireless communication environments and that the communications and transmissions disclosed may be OFDMA transmissions, thus teaching OFDMA transmission operations); and 
initiating said transmit power control transmission comprising: said first OFDMA transmission operation; and said second OFDMA transmission operation, wherein said adjusting mitigates interference between said first OFDMA transmission operation and said second OFDMA transmission operation, and wherein each set of said first set and said second set of STAs comprises one or more non-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 1-6, 11, 13-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0067427 A1 to Choudhury, in view of U.S. Patent Publication No. 2015/0264578 A1 to Chaves et al.
As to claim 25, Choudhury discloses the method as in the parent claim 24.
Choudhury further discloses wherein said adjusting are based on first information indicating that: said first set of non-AP STAs is within a coverage area of said first coordinated device and outside said overlapping coverage area; and said second set of non-AP STAs are within said overlapping coverage area (Figs. 12 and paragraphs 69-71 further discloses that the overlapping coverage may be handled by a beamforming schedule, which is a technical embodiment of a transmit power control transmission in that it regulates the transmit power of the beams, teaching adjusting transmit power for “a second coordinated transmission operation”, and that the power may be adjusted as needed depending on “the distance between the relay node and a UE, the distance between the relay node and the other relay nodes”, teaching for “a first coordinated transmission operation”, and further teaching the first information recited above). 
Choudhury does not appear to explicitly disclose wherein said first information originates from said first set of non-AP STAs and said second set of non-AP STAs and comprises one of: a received power ratio; a Signal-to-Interference-plus-Noise Ratio (SINR); and Channel Status Information (CSI).
Chaves discloses wherein said first information originates from said first set of non-AP STAs and said second set of non-AP STAs and comprises one of: a received power ratio; a Signal-to-Interference-plus-Noise Ratio (SINR); and Channel Status Information (CSI). (paragraph 56).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chaves, in conjunction with and to modify the teachings of Choudhury, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be 
As to claim 1, Choudhury discloses
A method of wireless communication, said method comprising: at a wireless communication device, assigning a plurality of non-access-point (non-AP) stations (STAs) into a set of groups, wherein: an AP is configured to serve said plurality of non-AP STAs through a coordinated transmission network comprising a first coordinated device and a second coordinated device (see, e.g., Figs. 4, 5, 7, 8 and 10 and paragraphs 61-68, disclosing a wireless system comprising a BS, relay nodes and UEs, teaching “AP”, “first/second coordinated devices” and “non-AP STAs”); 
said first coordinated device and said second coordinated device have an overlapping coverage area with respect to a first Orthogonal Frequency-Division Multiple Access (OFDMA) transmission (see, e.g., Figs. 4, 5, 7, 8 and 10 and paragraphs 31, 61-68, disclosing a wireless system comprising a BS, relay nodes and UEs, teaching “AP”, “first/second coordinated devices” and “non-AP STAs”; where Fig. 10 discloses that the relay nodes A and B have overlapping beams/coverage-areas; please note that paragraph 31, already cited previously, discloses and teaches OFDM/OFDMA communications and transmissions and thus, in view of the disclosure, teaches that the cited teachings applied herein are applicable to OFDMA wireless communication environments and that the communications and transmissions disclosed may be OFDMA transmissions, thus teaching OFDMA transmission operations); 
and said set of groups comprises: an overlapping group located within said overlapping coverage area; and a first non-overlapping group and a second non-overlapping group located outside said overlapping coverage area (Fig. 10, UE 1004a/d, disclosing first/second non-overlapping group; UE 1004b/c, disclosing overlapping group); 

allocating said first set of RUs for a second coordinated transmission operation between said second coordinated device and a second set of non-AP STAs in said second non-overlapping group (Figs. 8 and 9, paragraphs 63-66, disclosing allocating the same resource to UE communications with relays B and C in 832 in the UL, such resource teaching “first set of RUs”, and allocating a resource to UEs communicating with relay A, which interferes with relay B/C, i.e., has overlapping coverage with relays B/C in a different region for the DL, teaching “second set of RUs” below; Figs. 10-11 and paragraphs 67-71, teaching allocating beams/antennas 1040a and 1042c to UEs 1004a and d, 1040a and 1042c teaching “first set of RUs” and “1040d/1042c”, as adjusted by the beam schedule in Fig. 11 and/or the power adjustment in paragraph 70-71, teaching “second set of RUs”) ; 
allocating a second set of RUs for a third coordinated transmission operation between said second coordinated device and a third set of non-AP STAs in said overlapping group, wherein said first set and said second set of RUs are exclusive of each other (see discussion and citations above), and 
wherein each set of said first, said second and said third sets of non-AP STAs comprises one or more non-AP STAs; and initiating said first Orthogonal Frequency-Division Multiple Access (OFDMA) transmission comprising said first, said second and said third coordinated transmissions (see discussion and citations above).
Choudhury does not appear to explicitly disclose wherein the transmission to different relay stations are simultaneous.
Chaves discloses wherein the transmission to different relay stations are simultaneous (paragraphs 83-86).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chaves, in conjunction with and to modify the teachings of Choudhury, to 
As to claim 2, Choudhury and Chaves teach the method as in the parent claim 1.
Choudhury further discloses wherein said adjusting are based on first information indicating that: said first set of non-AP STAs is within a coverage area of said first coordinated device and outside said overlapping coverage area; and said second set of non-AP STAs are within said overlapping coverage area (Figs. 12 and paragraphs 69-71 further discloses that the overlapping coverage may be handled by a beamforming schedule, which is a technical embodiment of a transmit power control transmission in that it regulates the transmit power of the beams, teaching adjusting transmit power for “a second coordinated transmission operation”, and that the power may be adjusted as needed depending on “the distance between the relay node and a UE, the distance between the relay node and the other relay nodes”, teaching for “a first coordinated transmission operation”, and further teaching the first information recited above). 

Chaves discloses wherein said first information originates from said first set of non-AP STAs and said second set of non-AP STAs and comprises one of: a received power ratio; a Signal-to-Interference-plus-Noise Ratio (SINR); and Channel Status Information (CSI). (paragraph 56).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chaves, in conjunction with and to modify the teachings of Choudhury, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Choudhury and Chaves teach the method as in the parent claim 1.
Choudhury further discloses wherein said first OFDMA transmission is a downlink transmission from said coordinated transmission network to said plurality of non-AP STAs (Fig. 8).
As to claim 4, Choudhury and Chaves teach the method as in the parent claim 3.
Choudhury discloses wherein said plurality of non-AP STAs are assigned into a different set of groups, wherein said different groups comprise an overlapping group and a non-overlapping groups (Figs. 8-11 and paragraphs 61-71)

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chaves, in conjunction with and to modify the teachings of Choudhury, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Choudhury and Chaves teach the method as in the parent claim 1.
Choudhury further discloses wherein said first OFDMA transmission is an uplink transmission from said plurality of non-AP STAs to said coordinated transmission network.  (Fig. 8).
As to claim 6, Choudhury and Chaves teach the method as in the parent claim 1.
Choudhury further discloses wherein said set of groups further comprises a fourth set of non-AP STAs in said overlapping group, and further comprising allocating said a third set of RUs for a fourth coordinated transmission operation between said first coordinated device and said fourth set of non-AP STAs, wherein said first OFDMA transmission further comprises said fourth coordinated transmission operation, wherein said first, said second and said third sets of RUs are exclusive of each other. (see, Figs. 10-11 and paragraphs 67-71, where one of UE 1004b and UE 1004c discloses “fourth set of non-AP STAs”, teaching this limitation).
As to claim 11, Choudhury and Chaves teach the method as in the parent claim 1.

As to claim 13, Choudhury and Chaves teach the method as in the parent claim 1.
Chaves further discloses transmitting a trigger frame to initiate said OFDMA transmission. (Figs. 4 and 5, disclosing sending frames to initiate the handshaking process).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chaves, in conjunction with and to modify the teachings of Choudhury, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 14-19 and 22, see rejections for claims 1-6 and 11.

Claims 10, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0067427 A1 to Choudhury, in view of U.S. Patent Publication No. 2015/0264578 A1 to Chaves et al., further in view of U.S. Patent Publication No. 2017/0196010 A1 to Matsuo et al.
As to claim 10, Choudhury and Chaves teach the method as in the parent claim 1.
Matsuo discloses transmitting a coordinating signal to initiate a coordinated Multi-User-Multiple Input Multiple Output (MU-MIMO) transmission between said plurality of non-AP STAs and said coordinated transmission network. (paragraphs 3 and 51).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Matsuo, in conjunction with and to modify the teachings of Choudhury and Chaves, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Matsuo, paragraphs 1-9; Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 12, Choudhury and Chaves teach the method as in the parent claim 1.
Matsuo discloses aligning ends of packets transmitted in said first coordinated transmission operation and said second coordinated transmission operation. (paragraphs 43 and 69).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Matsuo, in conjunction with and to modify the teachings of Choudhury and Chaves, to teach the limitations of this claim.  Both references are in the same field of endeavor with 
As to claim 23, see rejections for claims 12.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0067427 A1 to Choudhury, in view of U.S. Patent Publication No. 2015/0264578 A1 to Chaves et al., further in view of U.S. Patent Publication No. 2002/0044594 A1 to Bongfeldt.
As to claim 9, Choudhury and Chaves teach the method as in the parent claim 1.
Bongfeldt discloses transmitting a coordinating signal to initiate a coordinated nulling transmission between said plurality of non-AP STAs and said coordinated transmission network.  (paragraph 80).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Bongfeldt, in conjunction with and to modify the teachings of Choudhury and Chaves, to teach the limitations of this claim.  Both references are in the same field of endeavor with regard to management of wireless channels.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Matsuo, paragraphs 1-9; Chaves, paragraphs 1-32; Choudhury, paragraphs 1-29; Bongfeldt, paragraphs 1-26).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all .

Allowable Subject Matter
Claims 7, 8, 20 and 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463